 
Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT CONTRACT


AGREEMENT, dated as of August 7, 2012, between Eco Ventures Group, Inc., a
Nevada corporation which maintains corporate offices at 7432 State Road 50,
Suite 101, Groveland, Florida 34736 (the “Company”) and Mark Cox (“Employee”),
located at 100 Wall Street, 14th Floor, New York, NY 1005.


The parties hereby agree as follows:


1.           TERM OF EMPLOYMENT.  The Company hereby employs employee, and
Employee hereby accepts employment, on the terms and subject to the conditions
hereinafter set forth, for a term (the “Employment Period”) commencing on
September 10, 2012 and continuing until September 9, 2014,  (the “Expiration
Date”).  It is hereby agreed that Employee performance will be reviewed after
sixty days (60) and after one hundred and twenty days (120) from September 10,
2012 by the board of directors (“Review Period”).  The board of directors, at
their sole discretion, shall have the right to retain the services of the
Employee after the Review Period.  Upon completion of the Review Period Employee
shall be retained until September 9, 2014.


2.           DUTIES AND PRIVILEGES. During the Employment Period, Employee shall
serve as President of Eco Ventures Group, Inc., be responsible to and report to
the Chief Executive Officer (“CEO”) of Eco Ventures Group, Inc. (“EVGI”);
perform such services consistent with Employee’s position hereunder as the CEO
may from time to time require, devote Employee’s entire business time, ability
and energy exclusively to the performance of Employee’s duties hereunder, and
use Employee’s best efforts to advance the interests and businesses of the
Company, its divisions, subsidiaries and affiliates.


3.           COMPENSATION


(a)
The Company shall pay to Employee a salary at the rate of  $150,000 a year
during the Employment Period, however Employee will forgo 100% of his salary
until the Company receives a significant portion of its financing to expand its
operations and execute its business plan.  The Company will notify Employee upon
receipt of its financing. The Compensation Committee, as designated by the Board
of Directors will do annual reviews of the Employee’s salary.  The Company is
under no obligation to increase Employee’s salary as a result of these
reviews.  Any increase is purely discretionary on the part of the Company.

(b)
During the Employment Period, Employee shall be eligible to participate in if
any then operated benefit plans of EVGI or its affiliates which are applicable
generally to the Company’s executive of comparable rank to Employee (“Employee
Benefit Plans”), subject to the respective terms and conditions of such Employee
Benefit Plans.  Nothing contained in this Agreement shall obligate the Company
to adopt or implement any Employee Benefit Plan, or limit the Company from
making any blanket amendments, changes or modifications of the eligibility
requirements or any other provision of, or terminating, any Employee Benefit
Plan at any time (whether during or after the Employment Period), and Employee’s
participation in or entitlement under any such Employee Benefit Plan shall at
all times be subject in all respects thereto.


 
 

--------------------------------------------------------------------------------

 




(c)
Executive Bonus Plan.  Employee is entitled to an annual bonus to be determined
by the board of directors.  The bonus shall be no less than one dollar ($1.00)
and no more than five hundred thousand dollars ($500,000).

(d)
Restricted Stock.  Effective on the date of this Agreement, Company shall
immediately award to Employee one hundred and twenty thousand (125,000) shares
of its “restricted stock”.  Employee shall receive and additional one hundred
and twenty thousand (125,000) shares upon successful completion of his sixty
(60) day review.  Upon successful completion of the Employees’ one and twenty
(120) day review, the Company shall also award an additional 50,000 shares of
its "restricted stock" for each month that Employee remains in the employ of the
Company, up to a maximum of twenty-four (24) months. The restricted stock will
be forthwith forfeited to Company in the event of any sale, assignment,
transfer, hypothecation, pledge or other alienation, made or attempted, whether
voluntary or involuntary, and if involuntary whether by process of law in any
civil or criminal suit, action or proceeding, whether in the nature of an
insolvency or bankruptcy proceeding or otherwise. In addition, Employee agrees
to abide by a stock bleed-out agreement whereby he will not sell on a single day
any more than 1% of the average daily trading volume of the Company’s Common
Stock for the previous 5 trading days. This limitation on the amount of shares,
which can be sold in a single day, is not cumulative. The shares will be
eligible for sales pursuant to SEC Rule 144 beginning 12 months from the date of
issuance.

(e)
The Company shall reimburse Employee for all reasonable moving expenses to
transfer Employee’s personal belongings from New York, New York to Groveland,
Florida or it’s vicinity.





4.           EXPIRATION OF TERM AND TERMINATION


 
(a)
Employee’s employment by Company and this Agreement shall automatically expire
and terminate on the Expiration Date unless sooner terminated pursuant to the
provisions of this Section 4.

 
(b)
Employee’s employment by the Company and this Agreement shall automatically
terminate upon Employee’s death.

 
(c)
The Company shall have the right and option, exercisable by written notice to
Employee, to terminate Employee’s employment by the Company and this Agreement
at any time after Employee has been unable to perform the services or duties
required of Employee in connection with Employee’s employment by the Company as
a result of physical or mental disability (or disabilities) which has (or have)
continued for a period of twelve (12) consecutive weeks, or for a period of
sixteen (16) weeks in the aggregate, during any twelve (12) month period.


 
 

--------------------------------------------------------------------------------

 




 
(d)
The Company shall have the right and the option, exercisable by giving written
notice to Employee, to terminate Employee’s employment by the Company and this
Agreement at any time after the occurrence of any of the following events or
contingencies (any such termination being deemed to be termination “for cause’):

 
i.
Employee materially breaches, material repudiates or otherwise materially fails
to comply with or perform any of the terms of this Agreement, any duties of
Employee in connection with Employee’s employment by the Company or any of the
Company’s policies or procedures, or deliberately interferes with the compliance
by any other employee of the Company with any of the foregoing:

 
ii.
Any act or omission by Employee constituting fraud, gross negligence or willful
misconduct with the Employee’s employment by the Company: or

 
iii.
Any other act, omission, event or condition constituting cause for the discharge
of an employee under applicable law.

 
(e)
The Company shall no obligation to renew or extend the Employment
Period.  Neither (i) the expiration of the Employment Period, (ii) the failure
or refusal of the Company to renew or extend the Employment Period, this
Agreement, or Employee’s employment by the Company upon Expiration date nor
(iii) the termination of this Agreement by the Company pursuant to any provision
of the Section 4 (except Section 4(g), shall be deemed to constitute a
termination of Employee’s employment by the Company “without cause” for the
purpose of triggering any rights for cause of action by the Employee.

 
(f)
If this Agreement, the Employment Period or Employee’s employment by the Company
is terminated or expires pursuant to any provision of this Section 4 (other than
Section 4(g), or is terminated by Employee, Employee’s right to receive salary
or other compensation (including stock grants) from the Company and all other
rights and entitlements of Employee pursuant to this Agreement or as an employee
of the Company shall forthwith cease and terminate, and the Company shall no
liability or obligation whatsoever to Employee, except that:


 
 

--------------------------------------------------------------------------------

 

 
(g)
The Company shall not be obligated to utilize Employee’s services or any of the
results and proceeds thereof or permit Employee to retain any corporate office
or to continue to do so; ad the Company shall have the unilateral right, at any
time, without notice, in the Company’s sole and absolute discretion, to
terminate Employee’s employment by the Company, without cause, and for any
reason or for no reason (the Company’s “Termination Rights”) The Company’s
Termination Rights are not limited or restricted by, and shall supersede, any
policy of the Company requiring or favoring continued employment of its
employees during satisfactory performance any seniority system or any procedure
governing the manner in which the Company’s discretion is to be exercised.  No
exercise by the Company of its Termination Rights shall, under any
circumstances, be deemed to constitute (i) a breach by the Company of any term
of this Agreement, express or implied (including without limitation a breach of
any implied covenant of good faith or fair dealing), (ii) a wrongful discharge
of Employee or wrongful termination of Employee’s employment by the Company,
(iii) a wrongful deprivation by the Company of Employee’s corporate office (or
authority, opportunities or other benefits relating thereto) or (iv) the breach
of the Company of any duty or obligation, express or implied, which the Company
may owe to Employee pursuant to any principle or provision of law (whether
contract or tort).  If the Company elects to terminate Employee’s employment by
the Company without cause prior to the Expiration Date, the Company shall have
no obligation or liability to Employee pursuant to this agreement or otherwise,
except to pay Employee until the Expiration Date amounts equal to the salary and
benefits provided in Section 3(a) and 3(b) hereof, payable in the same
installments and on the same dates as if Employee’s employment by the Company
had not been terminated. If the Company elects to exercise its Termination
Rights, Employee shall no obligation to mitigate; provided, however, that if
Employee does receive any amount (whether direct or indirect salary,
compensation or otherwise) from other employment or business activities after
such termination and prior to the Expiration Date, then the Company’s payment
obligations under this section 4 shall be reduced by the amounts received by
Employee from such other employment or business activities. Employee shall
promptly notify the Company in writing of all such other employment or business
activities undertaken by Employee and the salary, compensation or other amounts
received or to be received by Employee therefrom.


 
 

--------------------------------------------------------------------------------

 




 
(h)
Immediately upon any termination of Employee’s employment hereunder or of this
Agreement  (whether or not pursuant to this Section 4), Employee shall return to
the Company all property of the Company heretofore provided to Employee by the
Company, or otherwise in the custody, possession or control of Employee
(including, without limitation, any confidential materials, books and records of
the Company, customer lists, and information technology.  Notwithstanding any
provision of this Agreement to the contrary, no termination of this Agreement or
of Employee’s employment for any reason whatsoever shall in any manner operate
to terminate, limit or otherwise affect the Company’s ownership of any of the
rights, properties granted to the Company under this Agreement.



5.           CODE OF BUSINESS CONDUCT   Employee acknowledges that Employee: (a)
has received and reviewed the Code of Business Conduct of EVGI (as may be
modified from time to time, the “CBC”; (b) has been completed and returned a
signed copy of the CBC; and (c) will fully comply with the CBC.


6.           NONDISCLOSURE  Employee shall not, at any time during or following
the Period of Employment, disclose, use, transfer or sell, except in the course
of employment with the Company, any confidential information or proprietary data
of the Company and its subsidiaries so long as such information or proprietary
data remains confidential and has not been disclosed or is not otherwise in the
public domain
.
7.           NOTICES All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (in the Company's case, to
its Secretary) or thirty-six (36) hours after deposit thereof in the United
States mails, postage prepaid, for delivery as registered or certified mail --
addressed, in the case of Employee, to the Employee's residential address, and
in the case of the Company, to its corporate headquarters, attention of the
Secretary, or to such other address as Employee or Employer may designate in
writing at any time or from time to time to the other party.  In lieu of
personal notice or notice by deposit in the United States mail, a party may give
notice by telegram or telex.


8.           REPRESENTATIONS AND WARRANTIES OF EMPLOYER  The Company represents
and warrants that the execution of this Agreement has been duly authorized by
resolution of its Board of Directors, and that this Agreement constitutes a
valid and binding obligation of Employer in accordance with its terms.


9.           MISCELLANEOUS This Agreement constitutes the entire understanding
between the Company and Employee relating to employment of Employee by the
Company and its subsidiaries and supersedes and cancels all prior written and
oral agreements and understandings with respect to the subject matter of this
Agreement.  This Agreement may be amended but only by a subsequent written
agreement of the parties.  This Agreement shall be binding upon and shall inure
to the benefit of Employee, his heirs, executors, administrators and
beneficiaries and to the benefit of the Company and its successors.

 
 

--------------------------------------------------------------------------------

 


10. APPLICABLE LAW AND VENUE The Laws of the State of Florida shall apply to the
interpretation and/or enforcement of this agreement.  Venue for the
interpretation or enforcement of this agreement shall lie exclusively in Lake
County, Florida, in a court of appropriate jurisdiction.  In the event this
Agreement and/or any associated right become the subject of litigation, it is
agreed that such matters will be heard by the trial court only and that the
parties hereby waive their right to trial by jury.






IN WITNESS WHEREOF, the parties hereto have executed the Agreement or caused it
be executed on their behalf as of the date first above written:





   
ECO VENTURES GROUP, INC
           
_________________________________________
 
By______________________________________
MARK COX
 
RANDALL LANHAM




--------------------------------------------------------------------------------